FILED IN
CJtSr.E :NO: ~}-l1555247r.E                          5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                                                    12/14/2015 10:50:36 AM
:N}-l~r.E:   JVJ-l:N £0(¥EZ PLO(](PS                       LISA MATZ
                                                             Clerk




LIZ ~}-lrr'Z, CLr.£1{,1(
COV(](rr'OP}-l~}-lLSPO(j(~r.E
PIPT.JfSV(lXJ(r.E~r.E JV(])JCIJ-l£ (])JSrr'r.RJCT
OP 'FEXJtS, (])}-l££)1S, 'IX

Trial Court No. MAISSS247E                                        Court of Appeals No. 05
The State of Texas                                        In the County Court    '1-
v.
JUAN LOPEZFLORES                                                                  of Dallas
County, Texas


 DOCKETING CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL IN
                                    COURT OF APPEALS
The Records of my office show that:


     (I)      The Defendant named above was convicted in this court of the offense of:
              ASSAULT FN
     (2)      The Honorable JANE RODEN presided at the trial.
     (3)      The state is represented by AMANDA INGRAM
     (4)      The Defendant is represented by:JAMES JAMISON; (Name & Address)
     (5)     Defendant's Counsel was:Retained 0 Appointed [gl Pro SeD
     (6)     The sentence imposted was 180 DAYS JAIL
     (7)     The sentence did   0   did not [gl follow a plea bargain after a plea of guilty or
             no contest was entered before the court.
     (8)     The sentence was imposed or suspended on 10/28/15. (date)
     (9)     A motion for new trial was r8J(date          ) was not r8J filed.
     (10)    The date notice of appeal given: 10/28/ 15
     (11)    Defendant is in jail r8J or on$        bond.
     ( 12)   Defendant has I:8J has not 0 been declared unable to pay costs.
     (13)    The court reporter who reported the evidence was:MARISSA GARZA; 133
             N. RIVERFRONT, DALLAS, TX 75207(Name & Address)
     (14)    If two or more cases were tried together (same defendant) list case numbers
             only:      . If companion case, list docket number & defendant's
             name:
                                                                                           :-.:1
             (Note: Send separate certificate for eash case appealed)                      : ...: ..>




             Witness my hand this 4TH day ofNOVEMBER, 20015

                                                                                                        :'   ... ~   ·.   .




                                                          the County Criminal Court #Jif
                                                Of Dallas County, Texas
                                                By:DAQUETTER FREEMAN Deputy
..
                              Cause No.         M~ )5- 55241- E


      THE STATE OF TEXAS                               §                 IN THE COUNTY CRIMINAL
      vs.                                              §                 COURT NUMBER           _1...._____
         JUaV\ LofXL- F-lores                          §                 DALLAS COUNTY, TEXAS




                TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

          I, Judge of the trial court, certify this criminal case:
          is not a plea-bargain case, and the defendant has the right of appeal, [or]
          is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial,
                                                                                               r ·'
          and not withdrawn or waived, and the defendant has the right of appeal, [or]          ::::;.  •;:~( ··';··
     o    is a ~Jea-bargain case, but the trial court has given pennission to appeal,          ·nd the
                                                                                                c .. \   . p. i .... .
                                                                                                         def~ant h~_s_\ : ~-.
          the nght of appeal, Lorj                                                             ·:-;;.         ~~< ': ::
     0    is a plea-bargain case, and the defendant has NO right of appeal, for]                              .. ,.,~ ·,_~~ ~ . ;
                                                                                                 -Tu                            : .• t ~ .1.
     0    the defendant has waived the right of appeal, [or]                                     ...~~         r:·?             - ...
                                                                                                                                    ~    ..
                                                                                                   -~

            her (please s~cify):     --------------j'------,---------twledge that, if I wish to appeal
     this case and if I am entitled to do so, it is my duty to inform my appe11ate attorney, by written communication, of
     any change in the address at which lam currently living or any change in my           ent prison unit. I understand that,
     because of appellate deadlines, if I fail to timely inform my appellate attome f y change in my address, I may
     lose the opportunity to file a prose petition for discretionary~ivw.


     ~ JUaa lo 1ai:Tz. 'Flutes
 Defendant                                                         Dcfcnda t's Counsel
 Mailing Address:                                                  State B· No.:
                                                                   Mailing Address:
 Telephone #:
 Fax #(if any):                                                    Telephone #:
                                                                   Fax# (if any):
 *A defendant in a criminal case has the right of appeal under these rules. The trial court shaH enter a certification of
 the defendant's right to appeal in every cac;c in which it enters a judgment of guilt or other appealable order. In a plea
 bargain case---- that is, a case in which u defendant's plea was guilty or nolo contendere and the punishment did not
 exceed the punishment recommended by the prosecutor and agreed to by the defendant ---- a defendant may appeal
 only: (A) those matters that were raised by written motion filed and ruled on before trial, or (B) af£er getting the trial
 court's permission to appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).
                                                                                                                      RCYI~ed   1/2012
                                                          NO .

                    THE STATE OF TEXAS                                              IN THE COUNTY CRIMINAL CT         ~
                                                                                    OF DALLAS COUNTY, TEXAS
                                                                                    _ _ _ _ __ _ TERM 20 _ _


                                                    WRITTEN NOTICE OF APPEAL

                            NOW COMES THE DEFENDANT IN THE ABOVE STYLED AND NUMBERED
                    CAUSE, ON THIS THE               '2-? DAY    OF       U uf-.. . ~         ,   A. D., 20 I J   ,
                    AND WITHIN THE TIME AS REQUIRED BY LAW AND FILED THIS HIS WRITTEN
                    NOTICE OF APPEAL OF SAID CONVICTION TO THE COURT OF APPEALS FOR
                    THE STATE OF TEXAS .
                           \VHEREFORE, PREtHSES CONSIDERED, DEFENDANT PRAYS THAT THIS
                    NOTICE OF APPEAL BE ENTERED OF RECORD THIS DATE. A- IV~ -rt.U 1'
                    A Prf~L..